NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 29 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       Nos. 15-50455
                                                     15-50456
                  Plaintiff-Appellee,
                                                 D.C. Nos. 3:14-cr-01523-BEN
   v.                                                      3:10-cr-04723-BEN

 CARLOS OREGON-MENDOZA,                          MEMORANDUM*

                  Defendant-Appellant.

                    Appeal from the United States District Court
                      for the Southern District of California
                    Roger T. Benitez, District Judge, Presiding

                          Submitted September 26, 2017**

Before:       SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

        In these consolidated appeals, Carlos Oregon-Mendoza appeals his bench-

trial conviction and the 64-month sentence imposed for being a removed alien

found in the United States, in violation of 8 U.S.C. § 1326, and the 24-month

consecutive sentence imposed upon revocation of supervised release. We have

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Oregon-Mendoza contends that his prior conviction for assault with a deadly

weapon under California Penal Code § 245(a)(1) is not a “crime of violence” for

purposes of 18 U.S.C. § 16(a) or U.S.S.G. § 2L1.2(b)(1)(A)(ii) (2014). He argues

that, therefore, the district court erred by denying his motion to dismiss under 8

U.S.C. § 1326(d) and by applying a 16-level enhancement to his offense level.

This argument is foreclosed. See United States v. Grajeda, 581 F.3d 1186, 1190-

91, 1197 (9th Cir. 2009) (violation of section 245(a)(1) “is categorically a crime of

violence”). Contrary to Oregon-Mendoza’s contention, our decision in Grajeda is

not “clearly irreconcilable” with Descamps v. United States, 133 S. Ct. 2276

(2013). See Miller v. Gammie, 335 F.3d 889, 900 (9th Cir. 2003) (en banc).

      Oregon-Mendoza next contends that the revocation sentence is substantively

unreasonable. The sentence is not an abuse of discretion in light of the 18

U.S.C. § 3583(e) sentencing factors and the totality of the circumstances, including

Oregon-Mendoza’s breach of the court’s trust. See Gall v. United States, 552 U.S.

38, 51 (2007). Further, contrary to Oregon-Mendoza’s contention, the record

reflects that the district court relied on only proper sentencing factors. See United

States v. Miqbel, 444 F.3d 1173, 1181-82 (9th Cir. 2006).

      AFFIRMED.

                                          2                           15-50455 & 15-50456